UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-QSB (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2007 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-30872 Trycera Financial, Inc. (Exact name of Registrant as specified in charter) Nevada 33-0910363 State or other jurisdiction ofincorporation or organization I.R.S. Employer I.D. No. 18023 East Sky Park Circle, Suite G, Irvine, CA 92614 Address of principal executive offices Zip Code Issuer’s telephone number, including area code: (949) 273-4300 Check whether the Issuer (1) has filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.(1)Yes [X]No [](2)Yes[X]No[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No[X] State the number of shares outstanding of each of the Issuer’s classes of common equity as of the latest practicable date:At August 6, 2007, there were 8,143,302 shares of the Registrant’s Common Stock outstanding. Transitional Small Business Disclosure Format (check one):Yes []No [ X ] 1 Table of Contents Page PART I 3 ITEM 1.FINANCIAL STATEMENTS 3 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 10 ITEM 3.CONTROLS AND PROCEDURES 20 PART II 21 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES 21 ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 21 ITEM 6.EXHIBITS 21 SIGNATURES 22 The accompanying notes are an integral part of these financial statements 2 PART I ITEM 1.FINANCIAL STATEMENTS Trycera Financial, Inc. Consolidated Balance Sheets June December 30, 2007 31, 2006 (Unaudited) Assets Current Assets Cash $ 64,015 $ 87,193 Accounts Receivable, net 88,357 86,628 Prepaid Expenses and other current assets 12,109 12,429 Deferred Compensation 101,000 - Client ACH Reserves 5,000 5,000 Total Current Assets 270,481 191,250 Property & Equipment, net 10,612 18,395 Other Assets Deposits 8,308 12,507 Definite Life Intangible Assets, net 6,215 38,542 Total Other Assets 14,523 51,049 Total Assets $ 295,616 $ 260,694 Liabilities & Stockholders’ Equity Current Liabilities Accounts Payable $ 101,691 $ 71,452 Portfolio reserves 34,174 25,425 Accrued Expenses 38,058 78,542 Line of Credit 20,000 - Total Current Liabilities 193,923 175,419 Total Liabilities 193,923 175,419 Commitments - - Stockholders’ Equity Preferred Stock, 20,000,000 Shares Authorized, Par Value; None Issued and Outstanding - - Common Stock, 100,000,000 Shares Authorized at Par Value; 8,068,302 and 7,582,302 Shares Issued and Outstanding, Respectively 8,068 7,582 Additional Paid In Capital 4,424,417 3,886,852 Accumulated Deficit (4,330,792 ) (3,809,159 ) Total Stockholders’ Equity 101,693 85,275 Total Liabilities & Stockholders’ Equity $ 295,616 $ 260,694 The accompanying notes are an integral part of these financial statements 3 Trycera Financial, Inc. Consolidated Statements of Operations For the Three Months Ended For the Six Months Ended June June June June 30, 2007 30, 2006 30, 2007 30, 2006 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues Stored Value 710,809 80,767 1,957,452 383,632 710,809 80,767 1,957,452 383,632 Cost of Sales 541,620 285,908 1,646,213 491,376 Gross Profit 169,189 (205,141 ) 311,239 (107,744 ) Expenses Depreciation and Amortization 3,339 9,609 6,677 9,609 Salaries and Wages 104,216 97,828 213,880 236,761 Stock Based Compensation 25,555 3,423 45,481 108,173 Professional Fees 154,798 90,125 230,098 124,326 Bad debt expense 209,160 - 209,160 - General & Administrative 17,195 53,310 106,229 99,658 Total Expenses 514,263 254,295 811,525 578,527 Loss from Operations (345,074 ) (459,436 ) (500,286 ) (686,271 ) Other Income (Expenses) Interest, income 150 - 300 329 Interest, expense (304 ) (231 ) (838 ) - Total other Income (expense) (154 ) (231 ) (538 ) 329 Loss from Continuing Operations before tax (345,228 ) (459,667 ) (500,824 ) (685,942 ) Income tax - Loss from Continuing Operations (345,228 ) (459,667 ) (500,824 ) (685,942 ) Discontinued Operations Loss on disposal of Discontinued Operations - - (27,852 ) - Gain (Loss) from Discontinued Operations - 56 7,043 (7,524 ) Total gain (loss) from Discountinued Operations - 56 (20,809 ) (7,524 ) Net Loss $ (345,228 ) $ (459,611 ) $ (521,633 ) $ (693,466 ) Basic earnings per share: Loss per share Continuing operations (0 ) (0 ) (0 ) (0 ) Loss per share Discontinued operations $ (0.04 ) $ (0.06 ) $ (0.07 ) $ (0.10 ) Weighted average shares 7,970,124 7,289,501 7,846,322 7,144,471 The accompanying notes are an integral part of these financial statements 4 Trycera Financial, Inc. Consolidated Statements of Cash Flows For the Six Months Ended June June 30, 2007 30, 2006 (Unaudited) (Unaudited) Cash Flows from Operating Activities Net Loss $ (521,633 ) $ (693,466 ) Adjustments to Reconcile Net Loss to Net Cash Used by Operations; Depreciation and amortization 6,676 11,357 Depreciation and amortization on discontinued operation 581 - Loss on sale of assets 27,852 - Stock issued for services 76,570 35,000 Stock options and warrants 45,481 108,173 (Increase) decrease in accounts receivable (1,729 ) 46,223 (Increase) decrease in prepaid and other current assets 320 32,052 (Increase) decrease in deposits 4,199 - Increase (decrease) in accounts payable 30,240 1,743 Increase (decrease) in portfolio reserves 8,749 85,291 Increase (decrease) in accrued expenses (40,484 ) (1,523 ) Increase (decrease) in unearned revenue - 72,809 Net Cash Used by Operating Activities (363,178 ) (302,341 ) Cash Flows from Investing Activities Acquisition of intangible assets and other - (1,197 ) Proceeds from disposal of discontinued operations 5,000 - Net Cash Provided (Used) by Investing Activities 5,000 (1,197 ) Cash Flows from Financing Activities Proceeds from issuance of common stock 315,000 457,068 Proceeds from line of credit 20,000 (5,390 ) Net Cash Provided by Financing Activities 335,000 451,678 Net Increase (Decrease) in Cash and Cash Equivalents (23,178 ) 148,140 Cash and Cash Equivalents at Beginning of Period 87,193 211,523 Cash and Cash Equivalents at End of Period $ 64,015 $ 359,663 Cash Paid for: Interest $ 534 $ 992 Income Taxes $ - $ - Non-cash financing activities: Common stock issued for services $ 76,570 $ 35,000 The accompanying notes are an integral part of these financial statements 5 Trycera Financial, Inc. Notes to the Financial Statements June 30, 2007 NOTE 1 – SIGNIFICANT ACCOUNTING POLICIES A. General The accompanying condensed financial statements of the Company have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to such rules and regulations.These condensed financial statements reflect all adjustments (consisting only of normal recurring adjustments) that, in the opinion of management, are necessary to present fairly the results of operations of the Company for the periods presented.These condensed financial statements should be read in conjunction with the financial statements and the notes thereto included in the Company’s Form 10-KSB for the year ended December 31, 2006.The results of operations for the three and six months ended June30, 2007, are not necessarily indicative of the results that may be expected for the fiscal year ending December 31, 2007. B. Earnings (Loss) Per Share of Common Stock The computation of earnings (loss) per share of common stock is based on the weighted average number of shares outstanding at the date of the financial statements.Fully diluted earnings per share, which account for outstanding employee stock options and warrants have not been shown because the effect would have been anti-dilutive for the periods presented. For the three months ended June 30, 2007 June 30, 2006 (Unaudited) (Unaudited) Basic and dilutive Earnings per share: Income (Loss) (numerator) $ (345,228 ) $ (459,611 ) Shares (denominator) 7,970,124 7,289,501 Per Share Amount $ (.04 ) $ (.06 ) 6 For the six months ended June 30, 2007 June 30, 2006 (Unaudited) (Unaudited) Basic and dilutive Earnings per share: Income (Loss) (numerator) $ (521,633 ) $ (693,466 ) Shares (denominator) 7,846,322 7,144,471 Per Share Amount $ (.07 ) $ (.10 ) NOTE 2 – STOCK OPTION PLAN On May 4, 2004, the Company approved and adopted the 2004 Stock Option/Stock Issuance Plan, which allows for the Company to issue stock or grant options to purchase or receive shares of the Company’s common stock.The maximum number of shares that may be optioned and sold under the plan is 10,000,000.The plan became effective with its adoption and remains in effect for ten years, with options expiring ten years from grant, unless terminated earlier.Options granted under the plan vest according to terms imposed by the Plan Administrator.The Administrator may not impose a vesting schedule upon any option grant which is more restrictive than twenty percent (20%) per year vesting with the initial vesting to occur not later than one (1) year after the option grant date.The following schedule summarizes the activity during the period ending June 30, 2007: 2004 Stock Plan Amount of Shares Weighted Average Exercise Price Outstanding at January 1, 2007 2,874,750 $ .63 Options Granted 470,000 $ 1.01 Options Exercised - - Options Canceled 23,50023,500 1.00 Options Outstanding at June 30, 2007 3,321,250 $ .68 Options Exercisable at June 30, 2007 2,661,873 $ .60 Options granted under the plan vest according to terms imposed by the Plan Administrator.The following schedule summarizes the activity during the period ending June 30, 2006: 2004 Stock Plan Amount of Shares Weighted Average Exercise Price Outstanding at January 1, 2006 3,070,250 $ .62 Options Granted 120,000 $ .36 Options Exercised - - Options Canceled (252,750 ) .59 Options Outstanding at June 30, 2006 2,836,250 .61 Options Exercisable at June 30, 2006 2,076,667 $ .56 The Company, in accordance with Statement of Financial Accounting Standards No. 123R, “Accounting for Stock-Based Compensation,” recognized $25,555 and $3,423, for the three months ended June 30, 2007 and 2006, respectively. The Company recognized $45,481 and $108,173, respectively for the six months ended June 30, 2007 and 2006, respectively.The fair value of the option grant was established at the date of grant using the Black-Scholes option pricing model with the following assumptions: June 30, 2007 Five Year Risk Free Interest Rate 5.10% Dividend Yield 0% Volatility 230% Average Expected Term (Years to Exercise) 5 7 Management would like to confirm an intention to use an appropriate volatility in the future, which is likely to be higher than the historical basis. Employee stock options outstanding and exercisable under this plan as of June 30, 2007 are: Range of Exercise Price Number of Options Granted Weighted Average Exercise Price Average Remaining Contractual Life (Years) Weighted Number of Options Vested Average Exercise Price $ .001- $.99 2,431,250 $ .55 2.75 2,485,517 $ .55 $ 1.00- $2.00 593,500 $ 1.04 4.25 230,166 $ 1.05 Employee stock options outstanding and exercisable under this plan as of December 31, 2006 are: Range of Exercise Price Number of OptionsGranted Weighted Average Exercise Price Average Remaining Contractual Life (Years Weighted Number of Options of Options Average Exercise Price $ .001- $.99 2,431,250 $ .55 3.5 2,478,642 $ .55 $ 1.00- $2.00 443,500 $ 1.00 4.5 177,333 $ 1.03 NOTE 3 – DISCONTINUED OPERATIONS In March, 2007, the Company completed the sale of its IsleCore subsidiary. In accordance with Statement of Financial Accounting Standards (“SFAS”) 144, “Accounting for the Impairment or Disposal of Long-Lived Assets”, the financial results of the Company’s IsleCore operations are reported as discontinued operations for all periods presented. The financial results included in discontinued operations are: For three three months ended June 30, 2007 June 30, 2006 (Unaudited) (Unaudited) Gain from discontinued Operations, net $ - $ 56 8 The financial results included in discontinued operations are: For the six months ended June 30, 2007 June 30, 2006 (Unaudited) (Unaudited) Loss on disposal of discontinued Operations, net $ (27,582 ) $ - Gain (Loss) from discontinued Operations, net $ 7,043 $ (7,524 ) NOTE 4 – RESTATEMENT AND RECLASSIFICATION We have reclassified our Statement of Operations for the three months ended June 30, 2006, to reflect the sale of our IsleCore subsidiary. Our management and our board of directors have concluded this reclassification is necessary to reflect the changes described above in Note 3. 9 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION The following discussion should be read in conjunction with our financial statements and related notes thereto as filed with the Securities and Exchange Commission. Prior to May 2004, we had no operating history.Based in Irvine, California, we are currently in the business of developing and marketing a suite of stored value and financial products and services.Stored value products are broadly defined as financial instruments where the value on the card has been prepaid, and where subsequent transactions decrease the value against the balance originally loaded onto the instrument.Our core operating business is centered upon developing and marketing a broad array of stored value products and services for persons without banking relationships and persons who are underserved by existing banking facilities. Recent Developments On June 11, 2007, Matthew S. Kerper tendered his resignation as the President and Chief Executive Officer of Trycera Financial. The resignation was effective June 30, 2007. Mr. Kerper had served as President and Chief Executive Officer since May 10, 2004. Mr. Kerper also voluntarily cancelled his employment agreement with Trycera Financial effective June 30, 2007. Mr. Kerper still maintains his board position with Trycera. Effective June 30, 2007, Bryan Kenyon, in his capacity as Chief Operating Officer of the company, will serve as the company's principal executive officer. The company issued a press release dated June 14, 2007, in connection with Mr. Kerper's resignation. During the quarter ended June 30, 2007, we continued to focus on card and portfolio aggregation while managing through a key program suspension.While working closely with a key program card marketer, IMG, we lost our first quarter revenue growth momentum by having to suspend services for the flagship IMG program, the Plan First Financial Solutions (PFFS) product.IMG markets four cards under their card marketer stewardship and the PFFS product is the largest.The collective programs under the IMG umbrella represent a focus on the debt management space and their card offerings are related to actively helping individuals manage personal debt and create a financial tool that allows the prepaid card to streamline bill payments and proactively manage alternative financial solutions.While the development of the IMG programs has allowed us to introduce a multi-purse card where there is a general purpose spending purse, a debt management purse and a savings purse, the non-payment for services as adversely impacted the operations of the company.A significant resource allocation was committed in the second quarter to resolve the ongoing issue of non-payment with IMG and we continue to pursue actions to recover the outstanding receivables due.At the end of the second quarter there was limited progress on arriving at a solution and further legal actions may be required. 10 As a collateral benefit of working with IMG, the company has developed and deployed a multi-purse card that will allow future program card marketers the opportunity to create offerings that can segregate funds loaded onto prepaid cards and further enhance program specific functions to facilitate spending and savings on one card. During the second quarter, we continued to develop programs with our most recent bank partner, New Millennium Bank.There are two programs in development that will be issued through Mew Millennium Bank, a money share program and a payroll program.Unlike traditional transaction models, by working closely with New Millennium Bank, we are able to offer a simple fixed cost pricing solution that provides our program partners the flexibility of working with wide reaching prepaid programs and align cardholders with a progressive state bank. In the second quarter we also continued to focus on the sale of our semi-customized OEM platform offering.In order to recover expanding program implementation costs, we increased the base pricing of the OEM program to $50,000 minimum, up from the previous $30,000 floor. Developed in the middle of 2006, this turnkey stored value solution continues to evolve and showcase our ability to deliver a feature-rich turnkey prepaid card program in a timeframe (90 days or less) that creates a competitive advantage for us.This card platform provides card marketers and our customers with the ability to rapidly create, launch, and manage semi-customized stored value programs while not bearing long term costs and related resource requirements associated with direct processor, issuer, and association relationships. Current programs are running under this platform and have been developed to support various target markets and channels across the United States.Similar to our branded in-house products (Trycera, Mi Dinero and Finium), the OEM platform offers a set of card features and functionalities that include: bill payment, wireless spending alerts, live customer service support, and web-based card management tools.With continued development and programming, management believes the OEM platform will evolve as a hybrid model and serve as the basis for our cost effective stored value and prepaid card solutions.As of the close of the second quarter there are two new sales opportunities focused on the OEM platform.Each of these programs represents a unique target market and business channel. During the second quarter we also began selling our alternative credit reporting product and service branded under the name My Full Credit.The product and service is sold primarily as a bundled offer, where a company prepaid card is provided to support the payments that are reported by the My Full Credit alternative credit reporting product.This complementary product and service program allows participants to report non-traditional payments to over 140 national credit reporting agencies.A majority of the payments and transactions provided to the national credit reporting agencies under this program would include rent, gas and electric, cable TV, phone/wireless and utilities (water, sewer and trash).By providing such non-traditional payment information, My Full Credit allows credit reporting agencies to potentially better understand and evaluate an individual’s consumer credit behavior and in turn offer an ability to report alternative scores that may or may not help facilitate credit granting decisions by prospective credit lenders.In the second quarter the My Full Credit development incurred expenses in excess of $15,000, much of which is planned to be recouped when initial revenue streams are realized in the third quarter of 2007. 11 In the second quarter of 2007 we also realized impacts to our non-core businesses.From November 2004 until February 2007, we owned, distributed, and serviced a catalog shopping card portfolio under the brand name Tru Platinum®.Due to the focus of growing the core stored value card business, management elected to eliminate the offering in its entirety which resulted in a non material write down of outstanding receivables and no additional income in the second quarter. In addition to our core operations, we continue to expand our search for small card marketers, card portfolio companies and complementary and financial services-related companies for acquisition. Through the second quarter of 2007 we evaluated two separate opportunities and we continue to pursue each opportunity through a secondary due diligence phase that is currently underway with each targeted opportunity. Separately, our wholly owned subsidiary, isleCORE Systems, located in Honolulu, Hawaii, was disposed and thus provided no new incremental revenues in the second quarter.The sale was completed in March 2007 but we did continue to collect accounts receivable throughout the second quarter.We are carrying accounts receivable into the third quarter and expect the payments to be resolved or written off at the end of the third quarter.IsleCORE has been treated as a discontinued operation and the Consolidated Statements of Operations reflect such treatment. As we approached the end of the second quarter, we entered into a renewable six month agreement with an investor relations and public relations group named TMS Capital, LLC.Based in New York, TMS Capital has been hired to help the company distribute relevant news and information about the company’s performance, customer wins and losses and other information that may be useful for shareholders and prospective investors to understand. Employees At August 3, 2007, we had three full-time equivalents, namely our principal executive officer, COO and CFO, Bryan Kenyon, and two other team members whose roles include:Director of Product Development and a key IT resource.While we continue to develop our products and services, our headcount will be aligned to focus on operational contributions and account/customer support.It is anticipated that in the coming months we will add two additional employees, both in the core financial services business. 12 Key Accounting Policies Key accounting policies are defined as those that are reflective of significant judgments and uncertainties, and potentially result in materially different results under different assumptions and conditions.There were no changes to our key accounting policies for the quarter ended June 30, 2007. Results of Operations For the three months ended June 30, 2007 Revenue Revenue from continuing operations was $710,809 and $80,767 for the three months ended June 30, 2007 and 2006, respectively, representing an increase of $630,042 or 780%. Our 2007 product launches coupled with marketing efforts resulted in improved revenues through the addition of new customers for our customized and semi-customized program solutions and increased sales of our branded card products and services. Revenue was unfavorably offset by the cessation of reselling bill payment management services as a result of the ongoing payment dispute with our customer IMG. Of the increase in revenue for the three months ended June 30, 2007, approximately $381,465 resulted from the sale of bill payment management services.We have also contracted with additional third party distributors and online marketers which have the potential to generate additional revenue in the future quarters. In efforts to boost per card revenues and further add new revenue sources to offset costs, we deployed resources throughout the second quarter in 2007 to identify, promote and deliver complementary financial products and service offerings, notably an alternative credit reporting platform and an identification verification solution. Cost of Sales and Gross Profit Cost of sales was $541,620 and $285,908 for the three months ended June 30, 2007 and 2006, respectively, representing an increase of $255,712 or 89%.The increase was attributed to the growth of the card production, distribution costs, bill payment management and transaction processing costs. The resulting gross profit was $169,189 and gross operating loss was $205,141 for the three months ended June 30, 2007 and 2006, respectively. The comparative three month period was unfavorably impacted by a change in bank policy resulting in the immediate write-off of negative card balances in the amount of $329,586. Management expects gross profit margin to improve as it achieves economies of scale in the cost of processing accompanied by the increased margin in the customized and semi-customized program solutions and increased sales of our branded card products and services. 13 Operating expenses Operating expenses were $514,263 and $254,295 for the three months ended June 30, 2007 and 2006, respectively, representing an increase of $259,968 or 102%.The major components of our operating expense for the three months ended June 30, 2007 are bad debt expense (41%), salaries and wages (20%) and professional fees (30%). Bad debt expense was $209,160 and $0 for the three months ended June 30, 2007 and 2006, respectively, representing an increase of $209,160.The increase resulted largely from our ongoing payment dispute with our customer IMG. Salaries and wages expenses were $104,216 and $97,828 for the three months ended June30, 2007 and 2006, respectively, representing an increase of $6,388 or 7%.The increase resulted largely from increased compensation to the same employees. Initially, Trycera will save approximately $10,000 per month, commencing July 1, 2007, due to the departure of Mr. Kerper, the former President and CEO, as it evaluates the options with regard to its ongoing staffing requirements. Professional fees and expenses were $154,798 and $90,125 for the three months ended June30, 2007 and 2006, respectively, representing an increase of $64,673 or 72%. The increase results from the non cash expense of a higher number of shares paid in respect of accounting resources associated with a third party service provider in addition to increased legal fees related to a shareholder meeting, and increased contract activity related to new customers and the current payment disputes. Discontinued Operations Results of discontinued operations Having disposed of the IsleCORE in the first quarter, the results of the subsidiary have been shown as a discontinued operation for the purposes of our financial statements.Net income was $0 for the three months ended June30, 2007, compared to income of $56 for the comparative period. Net loss from Continuing Operations We incurred net losses of $345,228 and $459,667 for the three months ended June 30, 2007 and 2006, respectively, representing a decrease in net loss of $114,383 or 25%.Through the addition of new custom programs and the increasing sales of our branded products and services, we expect to increase gross profit margins and to reduce net losses in 2007 as compared to 2006. 14 For the six months ended June 30, 2007 Revenue Revenue from continuing operations was $1,957,452 and $383,632 for the six months ended June 30, 2007 and 2006, respectively, representing an increase of $1,573,820 or 410%. Our 2007 product launches coupled with marketing efforts resulted in improved revenues through the addition of new customers for our customized and semi-customized program solutions and increased sales of our branded card products and services. Revenue was unfavorably offset by the cessation of reselling bill payment management services as a result of the ongoing payment dispute with our customer IMG. Of the increase in revenue for the six months ended June 30, 2007, approximately $1,344,447 resulted from the sale of bill payment management services.We have also contracted with additional third party distributors and online marketers which have the potential to generate additional revenue in the future quarters. Cost of Sales and Gross Profit Cost of sales was $1,646,213 and $491,376 for the six months ended June 30, 2007 and 2006, respectively, representing an increase of $1,154,837 or 235%.The increase was attributed to the growth of the card production, distribution costs, bill payment management and transaction processing costs. The resulting gross profit was $311,239 and gross operating loss was $107,744 for the six months ended June 30, 2007 and 2006, respectively. The comparative six month period was unfavorably impacted by a change in bank policy resulting in the immediate write-off of negative card balances in the amount of $329,586. Management expects gross profit margin to improve as it achieves economies of scale in the cost of processing accompanied by the increased margin in the customized and semi-customized program solutions and increased sales of our branded card products and services. Operating expenses Operating expenses were $811,525 and $578,527 for the six months ended June 30, 2007 and 2006, respectively, representing an increase of $232,998 or 40%.The major components of our operating expense for the six months ended June 30, 2007 are bad debt expense (26%), salaries and wages (26%) and professional fees (28%). Bed debt expense was $209,160 and $0 for the six months ended June 30, 2007 and 2006, respectively, representing an increase of $209,160.The increase resulted largely from our ongoing payment dispute with our customer IMG. Salaries and wages expenses were $213,880 and $236,761 for the six months ended June30, 2007 and 2006, respectively, representing a decrease of $22,881 or 10%.The decrease resulted from the departure of the inhouse financial controller during 2006, whereas these services are now being outsourced. Initially, Trycera will save approximately $10,000 per month, commencing July 1, 2007, due to the departure of Mr. Kerper, the former President and CEO, as it evaluates the options with regard to its ongoing staffing requirements. 15 Professional fees and expenses were $230,098 and $124,326 for the six months ended June30, 2007 and 2006, respectively, representing an increase of $105,772 or 85%. The increase results from the non cash expense of higher shares paid in respect of accounting resources associated with a third party service provider, (this work was handled inhouse during the first three months of 2006), in addition to increased legal fees related to a shareholder meeting and increased contract activity related to new customers and the current payment disputes. Discontinued Operations Loss on sale of IsleCORE subsidiary; Discontinued Operations As previously stated, and more fully described above, we disposed of out IsleCORE subsidiary. The sale was completed in the first quarter. Proceeds from the sale were $5,000 in cash, plus the net amount realized from the settlement of the accounts receivable and prepaids, less the accounts payable and accrued expensesOn this basis we have realized a loss of $27,852 on the transaction.We have the ability to recoup $18,000 of this loss dependent on the results of the purchaser, but management considers the likelihood of this occurrence to be less likely and has not accrued the contingent revenue. Results of discontinued operations The results of the IsleCORE subsidiary have been shown as a discontinued operation for the purposes of our financial statements.Net income was $7,043 for the six months ended June30, 2007, compared to a loss of $7,524 for the comparative period.The reason for the net income this period was that we had cut most funding and IsleCORE was operating with the least resources possible. Net loss from Continuing Operations We incurred net losses from Continuing Operations of $500,824 and $685,942 for the six months ended June 30, 2007 and 2006, respectively, representing a decrease in net loss of $185,118 or 27%.Through the addition of new custom programs and the increasing sales of our branded products and services, we expect to increase gross profit margins and to reduce net losses in 2007 as compared to 2006. 16 Liquidity and Capital Resources A primary source of operating capital for the six months ended June 30, 2007, was $315,000 from the sale of stock.The sale of stock was related to the offering opened on December 11, 2006, which closed on March 12, 2007.In the offering we offered up to 500,000 shares of our common stock at $1.00 per share to investors with a 50% additional warrant coverage offer, for maximum gross proceeds of $500,000 on the common stock and up to a maximum gross proceeds of $250,000 related to exercised warrants.We raised a total of $340,000 from the offering, of which $25,000 was received in fourth quarter 2006 and $315,000 was received in first quarter 2007.We issued a total of 340,000 common shares and 170,000 warrants in the offering. As of June 30, 2007, cash totaled $64,015 as compared with $87,193 of cash at December 31, 2006, resulting in a decrease of $23,177 in cash and cash equivalents.The decrease in cash and cash equivalents was attributed to funding the operational expenses and cost of goods sold with cash proceeds of the private common stock offering.In the six months ended June 30, 2007 we used $363,178 of cash in operations.For the comparable period in the prior year we used $302,341 of cash in operations. Working capital was $76,558 at June 30, 2007, as compared with working capital of $15,831 at December 31, 2006.This increase in working capital was a result of using existing funds for operations and related expenses through cash proceeds from previous capital provided by the private offering proceeds to support the business during its startup and growth phase. Moreover, as new developments continue with a key customer, IMG, our working capital can be expected to be adversely impacted if IMG is unable to make payments on their outstanding accounts receivable balances. Proceeds from the private stock offerings have continued to fund operations through the second quarter of 2007 to support the growth of the business.Management believes that with funds accumulated from a new June 15, 2007 offering, together with revenues generated from operations and cash collected from outstanding receivables, we will have sufficient cash to satisfy existing operating cash needs and working capital requirements during and through the end of the year in 2007.We are dependent on additional funding to satisfy our existing operating cash needs and working capital requirements.Our monthly cash requirements are currently approximately $40,000 - $80,000 (depending on the timing of payments from our marketing partners) as we continue to evaluate the business and expand headcount and operations.Management estimates that future monthly cash requirements will stabilize as headcount and cost of goods grow, with approximate monthly cash requirements nearing $80,000 per month.Any additional funds from operations and new private placement offerings would likely extend this estimated period.With the issuance of the June 15, 2007 private placement offering, and in conjunction with key card program delays from the late second quarter we need additional funding from new investors.Program delays and the key program suspension in the second quarter require us to seek additional funding from investors and delay expected cash flow neutrality into late this year or early next year. 17 Concurrently, and while the timing is unknown to management, our key banking partners may in the future require security deposits for all cardholder funds or a portion thereof.While the cardholder funds are not our property, revised bank policies may necessitate such a collateralization.Should a bank or banks require such a security deposit, we may be forced to raise further capital or reduce available cash on hand, which would have a material impact on our immediate and short-term capital resources.We have engaged the banks on this specific collateral requirement and at this time, we have determined that until a program is launched with our new bank partner, New Millennium Bank, we will not require more than $15,000 in aggregate deposit amounts. As reported in the first quarter, our key processing partner, Galileo Processing, continues to adversely impact our primary prepaid card business model.Program launches are behind schedule as a direct function of delivery delays related to processing platform features and functionalities, including dual card functionality and overdraft protection.Integration timing and scalability constraints have also contributed in part to a key program suspension and continue to affect program launches and projected implementation lead times.While we work closely with our processing partner, we may be forced to raise further capital to build an infrastructure and middle ware that enables more control for the company and provides a more turnkey solution that will allow the company flexibility to rely on less processing resources. Additionally, we may elect to compensate employees with equity incentives where possible and continue to utilize equity instruments to compensate all associates in efforts to minimize cash outlays.Management believes this strategy provides the ability to increase stockholder value as well as utilize cash resources more effectively. During future quarters we may seek additional funding to finance future acquisitions and growth.The amount and timing of such capital transactions is not yet known and will depend largely on our operating needs and the cost to acquire financial services and products companies.Our ability to secure this additional funding given present market conditions is uncertain, as is the financial effect any such funding may have on our capital structure or operating results. Off-Balance Sheet Arrangements During the quarter ended June 30, 2007, we did not engage in any off-balance sheet arrangements. Stock-Based Compensation In March 2004, the FASB issued Statement of Financial Accounting Standards (SFAS) No.123 (Revised), Shared-Based Payment.This standard revises SFAS No. 123, APB Opinion No. 25 and related accounting interpretations and eliminates the use of the intrinsic value method for employee stock-based compensation.SFAS No. 123R requires compensation costs related to share based payment transactions to be recognized in the financial statements over the period that an employee provides service in exchange for award.Currently, the Company uses the revised fair value method of SFAS No. 123R to value share-based options granted to employees and board members.This standard requires the expensing of all share-based compensation including options, using the fair value based method. 18 Subsequent Events The following material events occurred subsequent to the quarter ended June 30, 2007: On July 20, 2007, we signed a letter of intent (LOI) with Ecount, a wholly owned subsidiary of Citibank N.A. to acquire a small general purpose reloadable card portfolio.The LOI is expected to lead to a definitive agreement within 3 weeks of the execution of the LOI. On July 18, 2007, we sent Integrity Marketing Group (IMG) a letter that outlined a cancellation of their Plan First Financial Solutions (PFFS) program.The cancellation stems from non-payment for services related to the PFFS program and subsequent card issuance.As a direct result of the PFFS cancellation, all card stock, card collateral materials and marketing materials are scheduled to be destroyed.This cancellation does not affect existing cardholders as they will continue to be serviced as valued cardholders.It remains unknown whether an accord can be reached with IMG, but this has developed into a material adverse change to the underlying revenues and the resulting nonpayment has had an unfavorable impact to the second quarter and future quarters of working capital and capital resources as well as significantly reducing revenue over prior levels. Forward-Looking Statements This report contains certain forward-looking statements and information that are based on assumptions made by management and on information currently available.When used in this report, the words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” and similar expressions, as they relate to our company or its management, are intended to identify forward-looking statements.These statements reflect management’s current view of the company concerning future events and are subject to certain risks, uncertainties and assumptions, including among many others the following:changes in federal, state or municipal laws governing the distribution and performance of financial services; a general economic downturn; our startup phase of operations; reliance on third party processors and product suppliers; the inability to locate suitable acquisition targets; and other risks and uncertainties.Should any of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those described in this report as anticipated, estimated or expected. 19 ITEM 3.CONTROLS AND PROCEDURES Evaluation of disclosure and controls and procedure With the participation of management, Bryan W. Kenyon, our principal executive officer and principal financial officer has evaluated the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rules 13a-15(e) under the Securities Exchange Act of 1934, as amended) as of the end of the period covered by this quarterly report.Based on that evaluation he has concluded that our disclosure controls and procedures are (1)effective to ensure that material information required to be disclosed by us in reports filed or submitted by us under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in therules and forms of the Securities and Exchange Commission, and (2) effective to ensure that information required to be disclosed by us in such reports filed or submitted by the Company under the Exchange Act is accumulated and communicated to management of the Company, including the principal executive officer, to allow timely decisions regarding required disclosure. Changes in internal controls There were no changes in our internal control over financial reporting (as defined in Rule 13a-15(f) under the Exchange Act) that occurred during our most recent quarter ended June 30, 2007, that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting.It should be noted that any system of controls, however well designed and operated, can provide only reasonable and not absolute assurance that the objectives of the system will be met.In addition, the design of any control system is based in part upon certain assumptions about the likelihood of future events.Because of these and other inherent limitations of control systems, there is only reasonable assurance that our controls will succeed in achieving their stated goals under all potential future conditions. Under current SEC guidelines, the requirements of Section 404 of the Sarbanes-Oxley Act of 2002 (the “Act”) , as provided in Rule 308T of Regulation S-B, will be effective for the Company’s year ending December 31, 2007.In order to comply with the Act, the Company will undertake a comprehensive effort, which includes documentation and testing of the design and operation of its internal control using the guidelines established by Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission.During the course of these activities, the Company may identify certain internal control matters that management believes should be improved.These improvements, if necessary, will likely include further formalization of existing policies and procedures, improved segregation of duties, additional information technology systems controls and additional monitoring controls.Because management has not presently determined whether these matters will result in material weaknesses being identified in the Company’s internal control as defined by the Public Company Accounting Oversight Board (United States), no assurances can be given regarding the outcome of these efforts at the present time. 20 PART II ITEM 1.LEGAL PROCEEDINGS In our annual report on Form 10-KSB for the year ended December 31, 2006, we disclosed the receipt of a letter from a law firm representing Meridian Enterprises Corporation (“Meridian”), the owner of U.S. Patent No. 5,025,372 (the “372” Patent”).The letter claimed that we may be infringing on the 372 Patent which applies to card-based incentive programs.The letter also demanded that we cease and desist from infringement of the 372 Patent and account for past damages to Meridian.On June 13, 2007, our intellectual property counsel responded to their claims by requesting patent claim charts and as of August 6, 2007 we have not received a further response.Management and counsel have not reached a conclusion of the merits of this claim and continue to evaluate the applicability of the claim to our business. On April 30, 2007, our counsel sent Integrity Marketing Group (IMG) a letter that outlined a Notice of Breach of Agreement and Intent to Terminate; Demand for Payment; Offset; and a Suspension of Services due to an inability to settle large amounts of accounts receivable. It is unknown whether an accord can be reached with IMG, but this has contributed to a material adverse change to the underlying financials and continued nonpayment of receivables exceeding $110,000 is having an unfavorable affect to the current working capital and capital resources.
